internal_revenue_service number release date index no department of the treasury p o box ben franklin station washington dc person to contact telephone number refer reply to cc psi - plr-156880-02 date march re legend date husband wife trust y year year year cpa firm date attorney dear this is in response to a letter dated date and subsequent correspondence requesting an extension of time under sec_301_9100-3 of the procedure and administration regulations and sec_2642 of the internal_revenue_code to make allocations of generation-skipping_transfer gst exemptions to transfers to a_trust the facts and representations submitted are summarized as follows on date husband established an irrevocable_trust trust for the benefit of his spouse his children and their issue transferring dollar_figurey to the trust under the terms of trust the trustees must allocate all property received unless directed to allocate to a specific share to shares among husband’s issue then living by right of representation each share will be held as a separate trust whenever a gift is made to trust to be added to a separate trust for a child of husband that child and that child’s then living issue have rights to withdraw amounts plr-156880-02 from the principal of the separate trust within days of receiving notice of the gift but not later than the end of the calendar_year of the gift unless the donor directs otherwise the amount that may be withdrawn by each person is the lesser_of the value_of_the_gift divided by the number of persons having such rights with respect to such gifts and the maximum amount then permitted as an annual exclusion from taxable_gifts to a single donee under sec_2053 the trustees must pay to any among wife the child for whom a_trust is held and that child’s issue any part of the net_income and principal other than principal required to satisfy unexpired withdrawal rights of the child’s trust as the disinterested trustee deems desirable for the health education maintenance and support of a beneficiary however each distribution to wife must be charged pro_rata against each child’s share and the share of each further descendant of husband after the deaths of both husband and wife the trustees must also pay from a child’s trust any part of the principal that the child requests not to exceed in the aggregate in any calendar_year the greater of dollar_figure or percent of the value of the trust principal at the time of the request on the death of a child for whom a_trust is held the remaining trust assets will be distributed as the child appoints to the extent the child fails to appoint those assets they will be distributed by right of representation to husband’s then living issue however any portion for a child or further descendant of husband for whom a_trust is then held under the terms of trust must be added to that trust the trustees must hold in a separate trust any share retained or received by them for the benefit of a further descendant of husband under terms substantially identical to those for a child’s trust trust terminate sec_21 years after the death of the last to survive among husband wife and all of their issue living when trust was created in year husband and wife taxpayers engaged cpa firm to prepare their individual income_tax returns and all tax returns relating to trust for years from year through year taxpayers each transferred amounts to trust at least annually for the benefit of their two children and of their grandchildren cpa firm failed to advise them to file form sec_709 united_states gift and generation- skipping transfer_tax return for and to allocate taxpayers’ gst exemptions to any of these transfers on date taxpayers sought estate_planning advice from attorney who discovered the failure to allocate taxpayers’ gst exemptions to the transfers to trust in year sec_1 through it is represented that there have been no distributions since the creation of trust taxpayers have requested an extension of time under sec_2642 of the internal_revenue_code and sec_301_9100-1 and sec_301_9100-3 to allocate taxpayers’ gst plr-156880-02 exemptions to the transfers to trust in year sec_1 through taxpayers also request a ruling that such allocations are to be made based on the value of the assets transferred to trust as of the dates of transfer to trust sec_2601 imposes a tax on every generation-skipping_transfer gst a gst is defined under sec_2611 as a taxable_distribution a taxable_termination and a direct_skip under sec_2602 the amount of tax imposed under sec_2601 is determined by multiplying the taxable_amount by the applicable_rate sec_2641 provides that the term applicable_rate means the product of the maximum_federal_estate_tax_rate and the inclusion_ratio with respect to the transfer under sec_2642 the inclusion_ratio with respect to any property transferred in a generation-skipping_transfer is generally the excess if any of over the applicable_fraction determined for the trust from which such transfer is made the applicable_fraction is a fraction the numerator of which is the amount of the gst_exemption allocated to the trust and the denominator of which is the value of the property transferred to the trust sec_2631 provides that for purposes of determining the inclusion_ratio every individual shall be allowed a gst_exemption of dollar_figure adjusted for inflation under sec_2631 which may be allocated by such individual or his executor to any property with respect to which such individual is the transferor sec_2631 provides that any allocation under sec_2631 once made shall be irrevocable sec_2632 provides that any allocation by an individual of his or her gst_exemption under sec_2631 may be made at any time on or before the date prescribed for filing the estate_tax_return for such individual’s estate determined with regard to extensions regardless of whether such a return is required to be filed sec_26_2632-1 of the generation-skipping_transfer_tax regulations provides that an allocation of gst_exemption to property transferred during the transferor’s lifetime other than in a direct_skip is made on form_709 sec_2642 provides that except as provided in sec_2642 if the allocation of the gst_exemption to any transfers of property is made on a gift_tax_return filed on or before the date prescribed by sec_6075 for such transfer or is deemed to be made under sec_2632 or c the value of such property for purposes of sec_2642 shall be its value as finally determined for purposes of chapter within the meaning of sec_2001 or in the case of an allocation deemed to have been made at the close of an estate_tax_inclusion_period its value at the time of the close of the estate_tax_inclusion_period and such allocation shall be effective on and after the date of such transfer or in the case of an allocation deemed to have been made at the close of an estate_tax_inclusion_period on and after the close of such estate_tax_inclusion_period plr-156880-02 sec_2642 provides that the secretary shall by regulation prescribe such circumstances and procedures under which extensions of time will be granted to make an allocation of gst_exemption described in sec_2642 or and an election under sec_2632 or c such regulations shall include procedures for requesting comparable relief with respect to transfers made before the date of the enactment of this paragraph sec_2642 provides that in determining whether to grant relief under this paragraph the secretary shall take into account all relevant circumstances including evidence of intent contained in the trust instrument or instrument of transfer and such other factors as the secretary deems relevant for purposes of determining whether to grant relief under this paragraph the time for making the allocation or election shall be treated as if not expressly prescribed by statute notice_2001_50 2001_34_irb_189 provides that under sec_2642 the time for allocating the gst_exemption to lifetime transfers and transfers at death the time for electing out of the automatic allocation rules and the time for electing to treat any trust as a generation-skipping_trust are to be treated as if not expressly prescribed by statute the notice further provides that taxpayers may seek an extension of time to make an allocation described in sec_2642 or b or an election described in sec_2632 or c under the provisions of sec_301_9100-3 sec_301_9100-1 provides that the commissioner has discretion to grant a reasonable extension of time under the rules set forth in sec_301_9100-2 and sec_301_9100-3 to make a regulatory election or a statutory election but no more than months except in the case of a taxpayer who is abroad under all subtitles of the internal_revenue_code except subtitles e g h and i sec_301_9100-3 provides the standards used to determine whether to grant an extension of time to make an election whose due_date is prescribed by a regulation and not expressly provided by statute under sec_301_9100-1 a regulatory election includes an election whose due_date is prescribed by a notice published in the internal_revenue_bulletin in accordance with sec_2642 and notice_2001_50 taxpayers may seek an extension of time to make an allocation described in sec_2642 or b or an election described in sec_2632 or c under the provisions of sec_301_9100-3 requests for relief under sec_301_9100-3 will be granted when the taxpayer provides the evidence to establish to the satisfaction of the commissioner that the taxpayer acted reasonably and in good_faith and that granting relief will not prejudice the interests of the government sec_301_9100-3 provides that a taxpayer is deemed to have acted reasonably and in good_faith if the taxpayer reasonably relied on a qualified_tax professional including a tax professional employed by the taxpayer and the tax professional failed to make or advise the taxpayer to make the election plr-156880-02 based on the facts submitted and the representations made we conclude that the requirements of sec_301_9100-3 have been satisfied therefore taxpayers are granted an extension of time of days from the date of this letter to make allocations of taxpayers’ available gst exemptions with respect to taxpayers’ transfers to trust from year through year each allocation will be effective as of the date of the respective transfer to trust and the gift_tax value of each transfer to trust will be used in determining the amount of gst_exemption to be allocated to trust for that transfer the rulings contained in this letter are based upon information and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination except as specifically ruled herein we express or imply no opinion on the federal tax consequences of the transaction under the cited provisions or under any other provisions of the code this ruling is directed only to the taxpayers requesting it sec_6110 provides that it may not be used or cited as precedent this election should be made on supplemental form sec_709 and filed with the internal_revenue_service center cincinnati oh a copy of this letter should be attached to the supplemental form_709 a copy is enclosed for this purpose sincerely heather c maloy associate chief_counsel passthroughs and special industries enclosures copy for sec_6110 purposes copy of this letter
